DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022, amending claim 1, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (US 10,494,893 B2) in view of Oyzerskiy (US 10,023,321 B1) and Cruzado Parla et al. (US 10,549,492 B2).
Regarding claim 1, Tse discloses a method of forming a solid-core filament-wound composite mandrel (title/abstract), the method comprising: 
providing a first mandrel 202 having a first end and a length extending along an axis; 
providing a second mandrel 204 having a second end and a length extending along the axis; 
providing a plug 206 having opposite first and second axial end faces; 
joining the first end of the first mandrel 202 with the first axial end face of the plug 206; 
joining the second end 204 of the second mandrel with the second axial end face of the plug 206, the assembled plug and respective adjacent portions of the first end and the second end together defining a wrapping mandrel 200, equated with the claimed pre-cure plug form (FIG. 2A-B; 2:60-3:50); 
wrapping the wrapping mandrel with composite fibers/resin, analogous to the claimed laying a stringer ply over the pre-cure plug form and the remainder of each of the first end and the second end (FIG. 2B-C; 3:51-4:11); and 
curing the wrapped mandrel to create a structurally-sound composite tubular mandrel 210 with a solid ID formed by the plug 206 within the tubular outer mandrel member 212, analogous to the claimed stringer bisected by the plug (FIG. 2C-2E; 4:12-32).
Tse does not appear to expressly disclose a plug and a stringer on a surface of a part.
However, Oyzerskiy discloses a method of forming plug within a HAT stringer (title/abstract, 1:15+, 5:15+; FIG. 5-7).
Further, Cruzado Parla discloses a method of forming HAT stringers 6 attached to the surface of a part 7 by positioning the first mandrel, the second mandrel along the surface of the part in substantial alignment with a dimension of the part and laying a stringer ply 6 over a mandrel 1 overlapping the surface of the part 7 (FIG. 2, 4, 5; 4:31+). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to form the plugged composite HAT stringers of Oyzerskiy on the surface of a part of Cruzado Parla with the plugging process of Tse, because such a plugging process is an alternative means to the sealant filling of Oyzerskiy for creating fluid tight plugs in similar composite tubes. 
Regarding claim 2, Tse discloses the first end of the first mandrel 202 and the first axial end face of the plug 206 comprise complementary shapes that are keyed together to join the first end of the first mandrel with the first axial end face of the plug (FIG 2A-B, 3:16+, 3:47+), 
the second end of the second mandrel 204 and the second axial end face of the plug 206 comprise complementary shapes that are keyed together to join the second end of the second mandrel with the second axial end face of the plug (FIG 2A-B, 3:16+, 3:47+).
Regarding claim 3, Tse discloses the plug 206 may have a biconic shape, rhombohedron shape, rectangular prism shape, or other suitable shape (3:47+) and the two wrapping mandrels 202 and 204 may be attached by a threaded interface, a mechanical interference, a friction fit, or still other attachment mechanisms (3:16+). Tse shoes an exemplary embodiment in which the plug 206 is tapered and fit into sockets of the mandrel 202/204 (FIG. 2A-2B). Further, Oyzerskiy discloses a plug 48 has concave shaped end walls 48a (FIG. 7, 5:15+). Therefore skilled artisan would recognize that a configuration wherein the first end of the first mandrel and the second end of the second mandrel are tapered, and the opposite axial end faces of the plug each form a respective complementarily-shaped socket is prima facie obvious, because it would be a simple reversal of the exemplary embodiment of Tse as suggested and would also have a configuration more similar to Oyzerskiy suggested plug shape.  
Regarding claim 4, Cruzado Parla discloses the curing includes applying vacuum pressure to the stringer ply (4:65+). Tse suggests the respective tapered ends of the mandrels substantially supporting the respective sockets of the plug to maintain a shape of the pre-cure plug form throughout the curing within a manufacturing tolerance (FIG. 2C).  
Regarding claim 5, Tse suggests consideration may be made to ensure that the material properties of the plug 206 are not negatively affected by the temperature exposure during the curing process (4:16+). The skilled artisan would recognize that the coefficient of thermal expansion is one such property and would find the claimed within five percent (5%) to be a result effective variable that is prima facie obvious.
Regarding claim 6, Cruzado Parla discloses carbon fiber (4:38+)
Regarding claim 7, Cruzado Parla discloses the mandrel is an elastomeric material (4:17+).  
Regarding claim 8, Oyzerskiy discloses a HAT stringer shape (FIG. 5-7).
Regarding claim 9, Tse discloses removing the first mandrel and the second mandrel from the stringer (FIG. 2D; 4:26+).
Regarding claim 10, Tse discloses the radial outer surface of the mandrels are coated with a nonstick coating (3:54-65), and the radial outer surface of the core is coated with an adhesive (3:65-4:6).
Response to Arguments
Applicant's arguments filed 08 December 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Tse et al. (US 10,494,893 B2) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Applicant contends that Tse is only relevant to mill-able bridge plugs for plugging wellbores and not to the claimed stringers for vehicles. However, Tse is reasonably pertinent to the particular problem with which the applicant was concerned. Tse is related to methods of making resin impregnated fiber composites, and in particular creating fluid-tight plugged tubes (¶ 27, claims 1, 7, 8), the intended use of which is for plugging wellbores. The instant invention is similarly concerned with plugging composite tubes in order to form fluidly isolated passages for transporting fuel, air or other substances (instant spec ¶¶ 5+), the plugs intended for use within stringers for vehicles. Although the intended use of Tse differs from the instant application the method is no less relevant to the claimed process. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742